PER CURIAM.
We hereby grant the petition for writ of mandamus. The circuit court shall rule on the pending motion to hear and rule, motion to compel answers to request for admissions and interrogatories, and amended motion to compel answers to interrogatories within a reasonable time, not to exceed sixty days from issuance of mandate in this cause. Because we are confident that the circuit court will issue a ruling, we withhold issuance of the formal writ.
ROBERTS, C.J., LEWIS and BILBREY, JJ., CONCUR.